 SYSTEMS ENGINEERING CORP.Systems Engineering AssociatesCorp.andLocal387, InternationalUnion of Operating Engi-neers,AFL-CIO. Case 5-CA-1820618March 1987DECISION AND ORDERBY CHAIRMAN DOSTSON ANDMEMBERSBABSON AND STEPHENSUpon a charge filed by the Union 10 July 1986,the General Counsel of the National Labor Rela-tionsBoard issued a complaint 13 August 1986against theCompany, the Respondent,alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 5 June 1986, fol-lowing a Board election in Case 5-RC-12568, theUnion was certified as the exclusive collective-bar-gainingrepresentative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs.' 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since on or about 23 June 1986 the Com-pany has refused to bargain with the Union. On 20August 1986 the Company filed its answer admit-ting in part and denying in part the allegations inthe complaint.On 2'4 November 1986 the General Counsel fileda Motion forSummaryJudgment. On 4 December1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits its refusal to bar-gainwith the Union, but denies the validity of thecertification based' on its objections to the electionin the representation proceeding.The GeneralCounsel argues that all material issues have beenpreviously decided.We agree with the GeneralCounsel.The record, including the record in Case 5-RC-12568, reveals that an election was held 28 March1986, pursuant to the Regional Director's Decisionand Direction of Election issued on 29 January1980 The tally of ballots reflects that of approxi-iOn 26 February 1986 the Board denied the Company's request forreview of the Regional Director's Decision and Direction of Election263mately 196 eligible voters, 89 cast valid ballots forand 77 against the Union; 3 ballots were chal-lenged, but constituted an insufficient number toaffect electionresults. -After considering the Com-pany's objections, the Regional Director issued aSupplementalDecision and Certification of Repre-sentative, overruling all objections raised.By letter dated 10 June 1986, the Union request-ed that the Company bargain with it regarding allmatters relating to rates of pay, wages, hours, andother terms and, conditions of employment for theemployees in the appropriatebargaining unit.On 18 June 1986 the Company filed' a request forreview of the Regional Director's SupplementalDecision and Certification of Representative. Byletter dated 23 June 1986, counsel for the Companyacknowledged receipt of the Union's bargainingdemand and indicated that the Company did notintend to bargain during the pendency of its re-quest for review.2It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitledto relitigateissuesthatwere or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass - Co. v.NLRB,313 U.S. 146, 162(1941); Sees. 102.67(f) °and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company has failed to establish theexistence of newly discovered, and previously un-available evidence or special circumstances suffi-cient to require the Board's reexamination of its de-cision in the representation proceeding.3 We there-fore find that the Company has not raisedany issuethat is properly litigable in this unfair labor prac-tice proceeding. Accordingly we grant the Motionfor Summary Judgment.On the entire record, the Boardmakesthe fol-lowing2On 14 October 1986 the Board denied the Company's request forreview of the Regional Director's Supplemental Decision and Certifica-tion of Representative.Thereafter,on 2 December 1986,the Boarddenied the Company's motion for reconsideration of the 14 Octoberdenial of its request for review It is undisputed that the Company contin-ues to refuse to bargain with the Union.3In the underlying representation proceeding,the Companyalleged,inter alia,that its predecessor was in collusion with the Union.The Com-pany raised various issues,pertaining to that allegationwhich,in essence,itnow raises again in its memorandum in opposition to the Motion forSummaryJudgment In this regard, the Company asserts that it hasnewly discovered and previously unavailable evidenceto the effect thatother Federal agencies have initiated investigations concerning the al-leged collusion,and that therefore,circumstances exist here which war-rant reexamination of the representation proceeding In our view,howev-er, the Company's assertions do not constitute sufficient evidence to war-rant a hearing in this proceeding.283 NLRB No. 39 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. JURISDICTIONThe Company, a New Jersey corporation, pro-vides technical and warehousing services to theUnited States Department of the Navy under thecontractual Intra-Fleet Supply Support OperationsProgram at' naval facilities in Portsmouth, Norfolk,and Newport News, Virginia, where it annuallypurchases products, goods, and materials valued inexcess of $50,000 directly from points located out-side the State of Virginia. We find that the Compa-ny is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 28 March 1986, theUnion was certified as the collective-bargainingrepresentative of the employees in the followingappropriate unit:All full-time and regularpart-timeemployeesemployed by the Employer at all of the loca-States Department of the Navy in the vicinityof Portsmouth, Norfolk and Newport News,Virginia, including employees sent from thisarea on temporaryassignment to other areas,material handlers or coordinators, forklift op-erators, validators, researchers, workleaders,and plant clerical employees, but excludingofficeclericalemployees,CRT operators,guards and supervisors within the meaning ofthe Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 10 June 1986 the Union has requested theCompany to bargain, and since 23 June 1986 theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 23 June 1986 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within themeaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent, Systems Engineering AssociatesCorp., Portsmouth, Norfolk, and Newport News,Virginia, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a)Refusing to bargain with Local 387, Interna-tional Union of Operating Engineers, AFL-CIO asthe exclusive bargaining representative of the em-ployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time employeesemployed by the Employer at all of the loca-tions at-which it performs work for the UnitedStatesDepartment of the Navy in the vicinityof Portsmouth, Norfolk and Newport News,Virginia, including employees sent from thisarea on temporary assignment to other areas,material handlers or coordinators, forklift op-erators,, validators, researchers,work leaders,and plant clerical employees, but excludingofficeclericalemployees,CRT operators,guards and supervisors within the meaning ofthe Act.(b) Post at its facilities in Portsmouth, Norfolk,and Newport News, Virginia, copies of the at- SYSTEMS ENGINEERING CORP.tached notice marked "Appendix."4 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 5, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.Iwould deny the General Counsel's Motion forSummary Judgment and have a hearing on the Em-ployer's Objections 5 and 7.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabot Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government265WE WILL NOT refuse to bargain with Local 387,International Union of Operating Engineers, AFL-CIO as the exclusive representative of the employ-ees in the bargaining unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time employeesemployed by the Employer at all of the loca-tions at which it performs work for the UnitedStates Department of the Navy in the vicinityof Portsmouth, Norfolk and Newport News,Virginia, including employees sent from thisarea on temporary assignment to other areas,material handlers or coordinators, forklift op-erators, validators, researchers,work leaders,and plant clerical employees, but excludingofficeclericalemployees,CRT operators,guards and supervisors within the meaning ofthe Act.SYSTEMS ENGINEERINGASSOCIATESCORP.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.